                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CONTINENTAL CASUALTY
COMPANY, an Illinois corporation;
                                                                8:14CV194
                    Plaintiff,

      vs.                                                        ORDER

GREATER OMAHA PACKING
COMPANY, INC., a Nebraska
corporation;

                    Defendant.


      IT IS ORDERED that the motion to permit Elliot Strader to withdraw as
counsel of record for Plaintiff, (Filing No. 70), is granted.


      December 7, 2018.
                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
